TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00162-CV


Susan Huddleston Gosney, Appellant

v.

Gary Lynn Gosney, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 240,737-B, HONORABLE ALAN MAYFIELD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		The clerk's record and reporter's record in this appeal were due for filing in this
Court on December 9, 2011.  On April 2, 2012, appellant Susan Huddleston Gosney was notified
that no clerk's record had been filed due to her failure to pay or make arrangements to pay the
district clerk's fee for preparing the clerk's record.  The notice requested that Ms. Gosney make
arrangements for the clerk's record and submit a status report regarding this appeal with this
Court.  Ms. Gosney was requested to file a response in this Court on or before April 12, 2012 or risk
dismissal of her appeal.  To date, Ms. Gosney has not filed a status report or otherwise responded
to this Court's notice, and the clerk's record has not been filed.
		If the trial court clerk fails to file the clerk's record due to appellant's failure to pay
or make arrangements to pay the clerk's fee for preparing the record, the appellate court may
dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without
payment of costs.  Tex. R. App. P. 37.3(b).  In this case, Ms. Gosney has not established that she is
entitled to proceed without payment of costs.  See Tex. R. App. P. 20.1 (providing procedure for
establishing indigence on appeal).  Because Ms. Gosney has failed to pay or make arrangements to
pay the clerk's fee for preparing the clerk's record, this appeal is dismissed for want of prosecution. 

						__________________________________________
						Diane M. Henson, Justice
Before Justices Puryear, Henson and Goodwin
Dismissed for Want of Prosecution
Filed:   June 29, 2012